DETAILED ACTION
The instant application having Application No. 16/243858 filed on 01/09/2019 is presented for examination by the examiner.

Claims 1, 14, 27, 30 were amended. Claims 8, 9, 21, 22, 29, 31-34 were cancelled. Claims 1-7, 10-20, 23-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for…..” (claims 27-28) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “receiving, determining, multiplexing, transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 27-28 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 8-21 and par. 0158 – par. 0258 of US 2019/0222399 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Response to Argument
Applicant’s argument (See Applicant’s remark filed on 02/01/2021) regarding the amended limitations have been fully considered and not persuasive. A new ground of rejections is provided to address Applicant’s claimed amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 10-14, 19, 23-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0259612 A1) in view of Wang et al. (US 2020/0178222 A1).

As per claim 1, Nakamura discloses “A method for wireless communication, comprising: receiving, by a user equipment (UE), a grant allocating a resource block of an uplink shared channel for an uplink transmission, wherein the grant includes a waveform indicator of a type of an uplink waveform of the uplink transmission;” as [(par. 0052), the base station apparatus indicates the switching of the waveform to the terminal by using at least one bit in the DCI field, and the terminal apparatus selects and transmits the waveform for PUSCH by using the DCI received. (par. 0064), The DCI format for the uplink data transmission is also referred to as an uplink grant (or uplink assignment). (par. 0113), in a case that the DCI notified by the base station apparatus indicates the CP-OFDM to be used as the waveform in uplink transmission, the controller in the terminal apparatus generates OFDM symbols where DMRS has been performed.] “determining, by the UE and based on the waveform indicator, a mapping for the resource block that includes a demodulation reference signal and uplink information in the resource block;” [(par. 0113), in a case that the DCI notified by the base station apparatus indicates the CP-OFDM to be used as the waveform in uplink transmission, the controller in the terminal apparatus generates OFDM symbols where frequency-domain multiplexing of the data signal and the DMRS has been performed.] “wherein the determining the mapping comprise: time division multiplexing the demodulation reference signal and the uplink information to different symbol periods of the resource block responsive to the indicator indicating a discrete Fourier transport spread orthogonal frequency division multiplex (DFT-S-QFDM) waveform or frequency division multiplexing the demodulation reference signal and the uplink information responsive to the indicator indicating a cyclic prefix orthogonal frequency division multiplex (CP-OFDM) waveform;” [(par. 0113), in a case that the DCI notified by the base station apparatus indicates the CP-OFDM to be used as the waveform in uplink transmission, the controller in the terminal apparatus generates OFDM symbols where frequency-domain multiplexing of the data signal and the DMRS has been performed.] “and transmitting the CP-OFDM waveform or a DFT-S-QFDM waveform for the uplink transmission within the resource block based at least in part on the mapping and the waveform indicator” [(par. 0113), in a case that the DCI notified by the base station apparatus indicates the CP-OFDM to be used as the waveform in uplink transmission, the controller in the terminal apparatus generates OFDM symbols where frequency-domain multiplexing of the data signal and the DMRS has been performed.]



However, Wang discloses the “uplink information” can be “uplink control information” as [(fig. 5 and par. 0059), FIG. 5 schematically shows an exemplary scenario of UCI mapping in PUSCH in NR according to an embodiment of the present disclosure. FIG. 5 corresponds to a case that CP-OFDM waveform is used and that the DMRS pattern is the same as that shown in FIG. 2(B) for a length-2 FD OCC based configuration. (par. 0060), When comparing FIG. 5 with FIG. 4(A), since DMRS pattern changes from FIG. 4(A) to FIG. 5, mapping of UCI should vary accordingly. Specifically, as shown in FIG. 5, in order to keep UCI in the same subcarriers with DMRSs, UCI is mapped to subcarriers 2&3, 6&7, and 10&11 in frequency domain. In time domain, UCI is mapped to two symbols adjacent to DMRSs, that is, symbols 3, 4, which is the same as in FIG. 4(A).]

Nakamura et al. (US 2020/0259612 A1) and Wang et al. (US 2020/0178222 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching into Nakamura’s teaching. The motivation for making the above modification would be to improve communication flexibility and/or efficiency. 

As per claim 6, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
wherein determining the mapping for the resource block further comprises: determining the mapping for the resource block that frequency division multiplexes the demodulation reference signal and uplink data in at least one symbol period of the resource block” as [(par. 0113), in a case that the DCI notified by the base station apparatus indicates the CP-OFDM to be used as the waveform in uplink transmission, the controller in the terminal apparatus generates OFDM symbols where frequency-domain multiplexing of the data signal and the DMRS has been performed.]

As per claim 10, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
Nakamura discloses “further comprising: receiving, by the UE, radio resource control signaling comprising a waveform indicator that indicates a type of the uplink waveform” as [(par. 0052), the base station apparatus indicates the switching of the waveform to the terminal by using at least one bit in the DCI field, and the terminal apparatus selects and transmits the waveform for PUSCH by using the DCI received. (par. 0064), The DCI format for the uplink data transmission is also referred to as an uplink grant (or uplink assignment). (par. 0113), in a case that the DCI notified by the base station apparatus indicates the CP-OFDM to be used as the waveform in uplink transmission, the controller in the terminal apparatus generates OFDM symbols where frequency-domain multiplexing of the data signal and the DMRS has been performed.]

As per claim 11, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
wherein the uplink control information comprises a hybrid automatic repeat request acknowledgement indication” as [(par. 0064), it is assumed that the plurality of types of UCI comprise Hybrid Automatic Repeat request-Acknowledgment (HARQ-ACK).]

Nakamura et al. (US 2020/0259612 A1) and Wang et al. (US 2020/0178222 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang’s teaching into Nakamura’s teaching. The motivation for making the above modification would be to improve communication flexibility and/or efficiency. 

As per claim 12, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
Wang discloses “wherein the uplink control information comprises control state information part 1 data that includes at least one of a rank indicator, a channel state information reference signal index, or a channel quality indicator” [(par. 0064), is assumed that the plurality of types of UCI comprise Hybrid Automatic Repeat request-Acknowledgment (HARQ-ACK), Rank Indicator (RI).]

Nakamura et al. (US 2020/0259612 A1) and Wang et al. (US 2020/0178222 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

As per claim 13, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
Wang discloses “wherein the uplink control information comprises control state information part 2 data that includes at least one of a precoding matrix indicator, or a channel quality indicator” [(par. 0064), it is assumed that the plurality of types of UCI comprise Hybrid Automatic Repeat request-Acknowledgment (HARQ-ACK), Rank Indicator (RI), Beam management/recovery and Channel State Information (CSI), which are assigned with priorities respectively in descending order of priority. That is to say, the priority order of these UCI is: HARQ-ACK-->RI-->Beam management/recovery-->CSI. Here, Beam management/recovery is a new type of UCI designed for NR. CSI relates to CSI such as CQI/PMI.]

As per claims 14, 19, 23-26, as [see rejection of claims 1, 6, 10-13.]
As per claim 27, as [see rejection of claim 1.]
As per claim 30, as [see rejection of claim 1.]

Claims 2, 15, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0259612 A1) in view of Wang et al. (US 2020/0178222 A1) in view of Yin et al. (US 2018/0192416 A1).

claim 2, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
Nakamura in view of Wang does not explicitly disclose “wherein transmitting the DFT-S-OFDM waveform for the uplink transmission comprises: transmitting the demodulation reference signal on resource elements of a first symbol period of the resource block and the uplink control information on resource elements of a second symbol period of the resource block, the second symbol period distinct from the first symbol period”.

However, Yin discloses “wherein transmitting the DFT-S-OFDM waveform for the uplink transmission comprises: transmitting the demodulation reference signal on resource elements of a first symbol period of the resource block and the uplink control information on resource elements of a second symbol period of the resource block, the second symbol period distinct from the first symbol period” as (par. 0097), DFT-S-OFDM based 2-symbol short PUCCH are described herein. In the case of a DFT-S-OFDM waveform, the RS pattern and UCI information bit can be multiplexed in TDM manner (i.e., one symbol is used to carry DMRS; the other symbol is used for coded UCI information bits). LTE Zadoff-Chu (ZC) sequences and cyclic shifts can be reused for the DMRS pattern.]

Nakamura et al. (US 2020/0259612 A1) and Yin et al. (US 2018/0192416 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yin’s teaching into Nakamura’s teaching. The motivation for making 

As per claims 15, 28, as [see rejection of claim 2.]

Claims 3-5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0259612 A1)  in view of Wang et al. (US 2020/0178222 A1) in view of Yin et al. (US 2018/0192416 A1) in view of Wang (Wang III) et al. (US 2016/0211960 A1).

As per claim 3, Nakamura in view of Wang in view of Yin discloses “The method of claim 2,” as [see rejection of claim 2.] 
Nakamura in view of Wang in view of Yin does not explicitly disclose “wherein the resource elements of the first symbol period are separated by one or more intervening resource elements”.

However, Wang III discloses “wherein the resource elements of the first symbol period are separated by one or more intervening resource elements” as [(fig. 3A and par. 0055), the new-type reference signals comprise reference signals spaced by one or more subcarriers in the frequency domain; in other word, unlike the legacy DMRS pattern, reference signals are not continuous in frequency domain. As illustrated in FIG. 3A, the reference signals are spaced by one subcarrier in the frequency domain. In such a way, resource elements for reference signal are dispersed in both time domain and frequency domain. The overhead (i.e., the 

Nakamura et al. (US 2020/0259612 A1) and Wang III et al. (US 2016/0211960 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang III’s teaching into Nakamura’s teaching. The motivation for making the above modification would be to reduce density of reference signals in frequency domain. Thus, the resource elements for reference signal are dispersed in both time domain and frequency domain. (Wang III, par. 0055)

As per claim 4, Nakamura in view of Wang in view of Yin in view of Wang III discloses “The method of claim 3,” as [see rejection of claim 3.] 
Wang III discloses “wherein the one or more intervening resource elements are empty” as [(fig 3B and par. 0061), In another embodiment of the present disclosure, these resource elements not used by the reference signals may be used for power boosting. FIG. 3B schematically illustrates another exemplary uplink MTCRS pattern for MTC according to an embodiment of the present disclosure. As illustrated, the MTCRS pattern is substantially similar to that illustrated in FIG. 3A but different in that in symbols for the reference signals, those reference elements not used by the reference signals are kept unused as empty resource elements. In such a case, transmit power for these empty resource elements may be used for the reference signals so that they may be transmitted with an increased power. That is to say, transmit power 

Nakamura et al. (US 2020/0259612 A1) and Wang III et al. (US 2016/0211960 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wang III’s teaching into Nakamura’s teaching. The motivation for making the above modification would be to reduce density of reference signals in frequency domain. Thus, the resource elements for reference signal are dispersed in both time domain and frequency domain. (Wang III, par. 0055)

As per claim 5, Nakamura in view of Wang in view of Yin in view of Wang III discloses “The method of claim 3,” as [see rejection of claim 3.] 
Wang III discloses “wherein the one or more intervening resource elements comprise uplink data” as [(fig. 3A and par. 0055), the new-type reference signals comprise reference signals spaced by one or more subcarriers in the frequency domain; in other word, unlike the legacy DMRS pattern, reference signals are not continuous in frequency domain. As illustrated in FIG. 3A, the reference signals are spaced by one subcarrier in the frequency domain. In such a way, resource elements for reference signal are dispersed in both time domain and frequency domain. The overhead (i.e., the number of REs for MTCRS) is not increased substantially. The saved REs in frequency may be used for coverage enhancement.]



As per claims 16-18, as [see rejections of claims 3-5.]

Claims 7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0259612 A1) in view of Wang et al. (US 2020/0178222 A1) in view of Yang et al. (US 2015/0156764 A1).

As per claim 7, Nakamura in view of Wang discloses “The method of claim 1,” as [see rejection of claim 1.] 
Nakamura in view of Wang does not explicitly disclose “wherein determining the mapping for the resource block further comprises: determining the mapping for the resource block that does not include frequency division multiplexing the demodulation reference signal and uplink data within any symbol period of the resource block”.

However, Yang discloses “wherein determining the mapping for the resource block further comprises: determining the mapping for the resource block that does not include frequency division multiplexing the demodulation reference signal and uplink data within any symbol period of the resource block” as [(fig. 5)]

Nakamura et al. (US 2020/0259612 A1) and Yang et al. (US 2015/0156764 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yang’s teaching into Nakamura’s teaching. The motivation for making the above modification would be to allow control information to be efficiently transmitted/received in inter-site CA. (Yang, par. 0011)

As per claim 20, as [see rejection of claim 7.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463